TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 11, 2014



                                       NO. 03-14-00335-CV


                                   Longhorn Village, Appellant

                                                  v.

             Paula Salinas, as Successor Guardian of the Estate of MH, Appellee




           APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
       DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the probate court on May 7, 2014. Appellant has filed

a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.